MEMORANDUM **
The state appeals the district court’s judgment granting California state prisoner Willie Brown’s petition for writ of habeas corpus. Brown, who is incarcerated, appears pro se. We reverse.
This case is governed by section 2254(d)(1) of the Antiterrorism and Effective Death Penalty Act of 1996. 28 U.S.C. § 2254(d)(1). Since the district court rendered its judgment, the United States Supreme Court decided Lockyer v. Andrade, 538 U.S. 63, 123 S.Ct. 1166, 155 L.Ed.2d 144 (2003), and Ewing v. California, 538 U.S. 11, 123 S.Ct. 1179, 155 L.Ed.2d 108 (2003). Lockyer and Ewing make it clear that the California Court of Appeal’s decision upholding Brown’s sentence was not contrary to, or an unreasonable application of, clearly established federal law as determined by the Supreme Court. Accordingly, habeas relief is inappropriate and the judgment must be reversed.
REVERSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.